1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                            CENTRAL DISTRICT OF CALIFORNIA
9
10       GEHR INDUSTRIES, INC.,
                                               Case No. 2:19-cv-04930 CJC (PLAx)
         a California corporation,
11                                             STIPULATED PROTECTIVE
                     Plaintiff,                ORDER1
12
13             vs.
                                               DISCOVERY MATTER
14
         CENTURY PRODUCTS, INC.,
15       a California corporation,
16                                             Hon. Paul L. Abrams
                            Defendant.
17
         CENTURY PRODUCTS, INC.,
18       a California corporation,
19
                     Counterclaim Plaintiff,
20
21             vs.

22       GEHR INDUSTRIES, INC.,
23       a California corporation,

24                   Counterclaim Defendant.
25
26
27
     1
28     This Stipulated Protective Order is substantially based on the model protective
     order provided by Judge Abrams.
     108944303_2
1    1.      A. PURPOSES AND LIMITATIONS
             Discovery in this action is likely to involve production of confidential,
2
     proprietary or private information for which special protection from public
3
     disclosure and from use for any purpose other than prosecuting this litigation may
4
     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
5
     enter the following Stipulated Protective Order. The parties acknowledge that this
6
     Order does not confer blanket protections on all disclosures or responses to
7
     discovery and that the protection it affords from public disclosure and use extends
8
     only to the limited information or items that are entitled to confidential treatment
9
     under the applicable legal principles.
10
             B. GOOD CAUSE STATEMENT
11
             This action is likely to involve trade secrets, customer lists, pricing lists, and
12
     other valuable research, development, commercial, financial, technical and/or
13
     proprietary information for which special protection from public disclosure and
14
     from use for any purpose other than prosecution of this action is warranted. Such
15
     confidential and proprietary materials and information consist of, among other
16
     things, confidential business or financial information, information regarding
17
     confidential business practices, or other confidential research, development, or
18
     commercial information (including information implicating privacy rights of third
19
     parties), information otherwise generally unavailable to the public, or which may be
20
     privileged or otherwise protected from disclosure under state or federal statutes,
21
     court rules, case decisions, or common law. Accordingly, to expedite the flow of
22
     information, to facilitate the prompt resolution of disputes over confidentiality of
23
     discovery materials, to adequately protect information the parties are entitled to keep
24
     confidential, to ensure that the parties are permitted reasonable necessary uses of
25
     such material in preparation for and in the conduct of trial, to address their handling
26
     at the end of the litigation, and serve the ends of justice, a protective order for such
27
     information is justified in this matter. It is the intent of the parties that information
28
                                                  2
     108944303_2
1    will not be designated as confidential for tactical reasons and that nothing be so
2    designated without a good faith belief that it has been maintained in a confidential,
3    non-public manner, and there is good cause why it should not be part of the public
4    record of this case.
5            C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
6    The parties further acknowledge, as set forth in Section 12.3, below, that this
7    Stipulated Protective Order does not entitle them to file confidential information
8    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
9    and the standards that will be applied when a party seeks permission from the court
10   to file material under seal.
11           There is a strong presumption that the public has a right of access to judicial
12   proceedings and records in civil cases. In connection with non-dispositive motions,
13   good cause must be shown to support a filing under seal. See Kamakana v. City and
14   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
15   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
16   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
17   require good cause showing), and a specific showing of good cause or compelling
18   reasons with proper evidentiary support and legal justification, must be made with
19   respect to Protected Material that a party seeks to file under seal. The parties’ mere
20   designation of Disclosure or Discovery Material as CONFIDENTIAL or HIGHLY
21   CONFIDENTIAL – ATTORNEYS’ EYES ONLY does not—without the
22   submission of competent evidence by declaration, establishing that the material
23   sought to be filed under seal qualifies as confidential, privileged, or otherwise
24   protectable—constitute good cause.
25           Further, if a party requests sealing related to a dispositive motion or trial, then
26   compelling reasons, not only good cause, for the sealing must be shown, and the
27   relief sought shall be narrowly tailored to serve the specific interest to be protected.
28
                                                  3
     108944303_2
1    See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
2    each item or type of information, document, or thing sought to be filed or introduced
3    under seal in connection with a dispositive motion or trial, the party seeking
4    protection must articulate compelling reasons, supported by specific facts and legal
5    justification, for the requested sealing order. Again, competent evidence supporting
6    the application to file documents under seal must be provided by declaration.
7            Any document that is not confidential, privileged, or otherwise protectable in
8    its entirety will not be filed under seal if the confidential portions can be redacted. If
9    documents can be redacted, then a redacted version for public viewing, omitting
10   only the confidential, privileged, or otherwise protectable portions of the document,
11   shall be filed. Any application that seeks to file documents under seal in their
12   entirety should include an explanation of why redaction is not feasible.
13   2.       DEFINITIONS
14           2.1   Action: this pending federal lawsuit.
15           2.2   Challenging Party: a Party or Non-Party that challenges the designation
16   of information or items under this Order.
17           2.3   “CONFIDENTIAL” Information or Items: information (regardless of
18   how it is generated, stored or maintained) or tangible things that qualify for
19   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
20   the Good Cause Statement.
21                 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
22   Information or Items: extremely sensitive “Confidential Information or Items,”
23   disclosure of which to another Party or Non-Party would create a substantial risk of
24   serious harm that could not be avoided by less restrictive means.
25           2.4   Counsel: Outside Counsel of Record as well as their support staff.
26           2.5   Designating Party: a Party or Non-Party that designates information or
27   items that it produces in disclosures or in responses to discovery as
28
                                                 4
     108944303_2
1    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
2    ONLY”.
3             2.6   Disclosure or Discovery Material: all items or information, regardless
4    of the medium or manner in which it is generated, stored, or maintained (including,
5    among other things, testimony, transcripts, and tangible things), that are produced or
6    generated in disclosures or responses to discovery in this matter.
7             2.7   Expert: a person with specialized knowledge or experience in a matter
8    pertinent to the litigation who has been retained by a Party or its counsel to serve as
9    an expert witness or as a consultant in this Action, and who is not a Party and/or not
10   a current or former employee, owner, manager, partner, officer, or director of any
11   Party.
12            2.8   Non-Party: any natural person, partnership, corporation, association or
13   other legal entity not named as a Party to this action.
14            2.9   Outside Counsel of Record: attorneys who are not employees of a party
15   to this Action but are retained to represent or advise a party to this Action and have
16   appeared in this Action on behalf of that party or are affiliated with a law firm that
17   has appeared on behalf of that party, and includes support staff.
18            2.10 Party: any party to this Action, including all of its officers, directors,
19   employees, consultants, retained experts, and Outside Counsel of Record (and their
20   support staffs).
21            2.11 Producing Party: a Party or Non-Party that produces Disclosure or
22   Discovery Material in this Action.
23            2.12 Professional Vendors: persons or entities that provide litigation support
24   services (e.g., photocopying, videotaping, translating, preparing exhibits or
25   demonstrations, and organizing, storing, or retrieving data in any form or medium)
26   and their employees and subcontractors.
27            2.13 Protected Material: any Disclosure or Discovery Material that is
28
                                                 5
     108944303_2
1    designated     as   “CONFIDENTIAL”         OR     “HIGHLY       CONFIDENTIAL         –
2    ATTORNEYS’ EYES ONLY.”
3            2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
4    from a Producing Party.
5    3.      SCOPE
6            The protections conferred by this Stipulation and Order cover not only
7    Protected Material (as defined above), but also (1) any information copied or
8    extracted from Protected Material; (2) all copies, excerpts, summaries, or
9    compilations of Protected Material; and (3) any testimony, conversations, or
10   presentations by Parties or their Counsel that might reveal Protected Material.
11           Any use of Protected Material at trial shall be governed by the orders of the
12   trial judge. This Order does not govern the use of Protected Material at trial.
13   4.       DURATION
14           FINAL DISPOSITION of the action is defined as the conclusion of any
15   appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
16   has run. Except as set forth below, the terms of this protective order apply through
17   FINAL DISPOSITION of the action. The parties may stipulate that they will be
18   contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
19   but will have to file a separate action for enforcement of the agreement once all
20   proceedings in this case are complete.
21           Once a case proceeds to trial, information that was designated as
22   “CONFIDENTIAL” OR “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
23   ONLY” or maintained pursuant to this protective order used or introduced as an
24   exhibit at trial becomes public and will be presumptively available to all members of
25   the public, including the press, unless compelling reasons supported by specific
26   factual findings to proceed otherwise are made to the trial judge in advance of the
27   trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for
28
                                                6
     108944303_2
1    sealing documents produced in discovery from “compelling reasons” standard when
2    merits-related documents are part of court record). Accordingly, for such materials,
3    the terms of this protective order do not extend beyond the commencement of
4    the trial.
5    5.      DESIGNATING PROTECTED MATERIAL
6            5.1   Exercise of Restraint and Care in Designating Material for Protection.
7    Each Party or Non-Party that designates information or items for protection under
8    this Order must take care to limit any such designation to specific material that
9    qualifies under the appropriate standards. The Designating Party must designate for
10   protection only those parts of material, documents, items or oral or written
11   communications that qualify so that other portions of the material, documents, items
12   or communications for which protection is not warranted are not swept unjustifiably
13   within the ambit of this Order.
14           Mass, indiscriminate or routinized designations are prohibited. Designations
15   that are shown to be clearly unjustified or that have been made for an improper
16   purpose (e.g., to unnecessarily encumber the case development process or to impose
17   unnecessary expenses and burdens on other parties) may expose the Designating
18   Party to sanctions.
19           If it comes to a Designating Party’s attention that information or items that it
20   designated for protection do not qualify for protection, that Designating Party must
21   promptly notify all other Parties that it is withdrawing the inapplicable designation.
22           5.2   Manner and Timing of Designations. Except as otherwise provided in
23   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
24   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
25   under this Order must be clearly so designated before the material is disclosed or
26   produced.
27           Designation in conformity with this Order requires:
28
                                                 7
     108944303_2
1                  (a) for information in documentary form (e.g., paper or electronic
2    documents, but excluding transcripts of depositions or other pretrial or trial
3    proceedings), that the Producing Party affix at a minimum, the legend
4    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
5    ONLY ” (hereinafter “CONFIDENTIAL legend”), to each page that contains
6    protected material. If only a portion of the material on a page qualifies for
7    protection, the Producing Party also must clearly identify the protected portion(s)
8    (e.g., by making appropriate markings in the margins).
9            A Party or Non-Party that makes original documents available for inspection
10   need not designate them for protection until after the inspecting Party has indicated
11   which documents it would like copied and produced. During the inspection and
12   before the designation, all of the material made available for inspection shall be
13   deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the
14   inspecting Party has identified the documents it wants copied and produced, the
15   Producing Party must determine which documents, or portions thereof, qualify for
16   protection under this Order. Then, before producing the specified documents, the
17   Producing Party must affix the “CONFIDENTIAL legend” to each page that
18   contains Protected Material. If only a portion of the material on a page qualifies for
19   protection, the Producing Party also must clearly identify the protected portion(s)
20   (e.g., by making appropriate markings in the margins).
21                 (b) for testimony given in depositions that the Designating Party identifies
22   the Disclosure or Discovery Material on the record, before the close of the
23   deposition all protected testimony.
24                 (c) for information produced in some form other than documentary and for
25   any other tangible items, that the Producing Party affix in a prominent place on the
26   exterior of the container or containers in which the information is stored the
27   “CONFIDENTIAL legend”. If only a portion or portions of the information
28
                                                   8
     108944303_2
1    warrants protection, the Producing Party, to the extent practicable, shall identify the
2    protected portion(s).
3            5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
4    failure to designate qualified information or items does not, standing alone, waive
5    the Designating Party’s right to secure protection under this Order for such material.
6    Upon timely correction of a designation, the Receiving Party must make reasonable
7    efforts to assure that the material is treated in accordance with the provisions of this
8    Order.
9    6.       CHALLENGING CONFIDENTIAL OR HIGHLY CONFIDENTIAL –
10   ATTORNEYS’ EYES ONLY ITY DESIGNATIONS
11           6.1   Timing of Challenges. Any Party or Non-Party may challenge a
12   designation of any level of confidentiality at any time that is consistent with the
13   Court’s Scheduling Order.
14           6.2   Meet and Confer. The Challenging Party shall initiate the dispute
15   resolution process under Local Rule 37.1 et seq. Any discovery motion must strictly
16   comply with the procedures set forth in Local Rules 37-1, 37-2, and 37-3.
17           6.3   The burden of persuasion in any such challenge proceeding shall be on
18   the Designating Party. Frivolous challenges, and those made for an improper
19   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
20   parties) may expose the Challenging Party to sanctions. Unless the Designating
21   Party has waived or withdrawn the confidentiality designation, all parties shall
22   continue to afford the material in question the level of protection to which it is
23   entitled under the Producing Party’s designation until the Court rules on the
24   challenge.
25   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
26           7.1   Basic Principles. A Receiving Party may use Protected Material that is
27   disclosed or produced by another Party or by a Non-Party in connection with this
28
                                                9
     108944303_2
1    Action only for prosecuting, defending or attempting to settle this Action. Such
2    Protected Material may be disclosed only to the categories of persons and under the
3    conditions described in this Order. When the Action has been terminated, a
4    Receiving Party must comply with the provisions of section 13 below (FINAL
5    DISPOSITION).
6            Protected Material must be stored and maintained by a Receiving Party at a
7    location and in a secure manner that ensures that access is limited to the persons
8    authorized under this Order.
9            7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
10   otherwise ordered by the court or permitted in writing by the Designating Party, a
11   Receiving        Party    may     disclose    any     information   or   item   designated
12   “CONFIDENTIAL” only to:
13                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
14   as employees of said Outside Counsel of Record to whom it is reasonably necessary
15   to disclose the information for this Action;
16                 (b) the officers, directors, and employees of the Receiving Party to whom
17   disclosure is reasonably necessary for this Action;
18                 (c) Experts (as defined in this Order) of the Receiving Party to whom
19   disclosure is reasonably necessary for this Action and who have signed the
20   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21                 (d) the court and its personnel;
22                 (e) court reporters and their staff;
23                 (f) professional jury or trial consultants, mock jurors, and Professional
24   Vendors to whom disclosure is reasonably necessary for this Action and who have
25   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26                 (g) the author or recipient of a document containing the information or a
27   custodian or other person who otherwise possessed or knew the information; and
28
                                                      10
     108944303_2
1                  (h) during their depositions, witnesses, and attorneys for witnesses, in the
2    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
3    requests that the witness sign the form attached as Exhibit A hereto; and (2) they
4    will not be permitted to keep any confidential information unless they sign the
5    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
6    agreed by the Designating Party or ordered by the Court. Pages of transcribed
7    deposition testimony or exhibits to depositions that reveal Protected Material may
8    be separately bound by the court reporter and may not be disclosed to anyone except
9    as permitted under this Stipulated Protective Order; and;
10                 (i) any mediator or settlement officer, and their supporting personnel,
11   mutually agreed upon by any of the parties engaged in settlement discussions.
12                 7.3       Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’
13   EYES ONLY” Material. Unless otherwise ordered by the court or permitted in
14   writing by the Designating Party, a Receiving Party may disclose any information or
15   item designated “ATTORNEYS’ EYES ONLY” only to:
16                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as
17   well as employees of said Outside Counsel of Record to whom it is reasonably
18   necessary to disclose the information for this Action;
19                 (b) Experts (as defined in this Order) of the Receiving Party to whom
20   disclosure is reasonably necessary for this Action and who have signed the
21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22                 (c) the court and its personnel;
23                 (d) court reporters and their staff;
24                 (e) professional jury or trial consultants, mock jurors, and Professional
25   Vendors to whom disclosure is reasonably necessary for this Action and who have
26   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27                 (f) the author or recipient of a document containing the information or a
28
                                                      11
     108944303_2
1    custodian or other person who otherwise possessed or knew the information; and
2                  (g) any mediator or settlement officer, and their supporting personnel,
3    mutually agreed upon by any of the parties engaged in settlement discussions.
4    8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
5            IN OTHER LITIGATION
6            If a Party is served with a subpoena or a court order issued in other litigation
7    that compels disclosure of any information or items designated in this Action as
8    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
9    ONLY”,” that Party must:
10                 (a) promptly notify in writing the Designating Party. Such notification
11   shall include a copy of the subpoena or court order;
12                 (b) promptly notify in writing the party who caused the subpoena or order
13   to issue in the other litigation that some or all of the material covered by the
14   subpoena or order is subject to this Protective Order. Such notification shall include
15   a copy of this Stipulated Protective Order; and
16                 (c) cooperate with respect to all reasonable procedures sought to be
17   pursued by the Designating Party whose Protected Material may be affected.
18                 (d) If the Designating Party timely seeks a protective order, the Party
19   served with the subpoena or court order shall not produce any information
20   designated in this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
21   ATTORNEYS’ EYES ONLY” before a determination by the court from which the
22   subpoena or order issued, unless the Party has obtained the Designating Party’s
23   permission. The Designating Party shall bear the burden and expense of seeking
24   protection in that court of its confidential material and nothing in these provisions
25   should be construed as authorizing or encouraging a Receiving Party in this Action
26   to disobey a lawful directive from another court.
27   9.       A     NON-PARTY’S       PROTECTED        MATERIAL       SOUGHT       TO    BE
28
                                                 12
     108944303_2
1            PRODUCED IN THIS LITIGATION
2                  (a) The terms of this Order are applicable to information produced by a
3    Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
4    CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. Such information produced by
5    Non-Parties in connection with this litigation is protected by the remedies and relief
6    provided by this Order. Nothing in these provisions should be construed as
7    prohibiting a Non-Party from seeking additional protections.
8                  (b) In the event that a Party is required, by a valid discovery request, to
9    produce a Non-Party’s confidential information in its possession, and the Party is
10   subject to an agreement with the Non-Party not to produce the Non-Party’s
11   confidential information, then the Party shall:
12                    (1) promptly notify in writing the Requesting Party and the Non-Party
13   that some or all of the information requested is subject to a confidentiality
14   agreement with a Non-Party;
15                    (2) promptly provide the Non-Party with a copy of the Stipulated
16   Protective Order in this Action, the relevant discovery request(s), and a reasonably
17   specific description of the information requested; and
18                    (3) make the information requested available for inspection by the Non-
19   Party, if requested.
20                 (c) If the Non-Party fails to seek a protective order from this court within
21   14 days of receiving the notice and accompanying information, the Receiving Party
22   may produce the Non-Party’s confidential information responsive to the discovery
23   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
24   not produce any information in its possession or control that is subject to the
25   confidentiality agreement with the Non-Party before a determination by the court.
26   Absent a court order to the contrary, the Non-Party shall bear the burden and
27   expense of seeking protection in this court of its Protected Material.
28
                                                  13
     108944303_2
1    10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
2            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
3    Protected Material to any person or in any circumstance not authorized under this
4    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
5    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
6    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
7    persons to whom unauthorized disclosures were made of all the terms of this Order,
8    and (d) request such person or persons to execute the “Acknowledgment and
9    Agreement to Be Bound” that is attached hereto as Exhibit A.
10   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11           PROTECTED MATERIAL
12           When a Producing Party gives notice to Receiving Parties that certain
13   inadvertently produced material is subject to a claim of privilege or other protection,
14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
16   may be established in an e-discovery order that provides for production without
17   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
18   as the parties reach an agreement on the effect of disclosure of a communication or
19   information covered by the attorney-client privilege or work product protection, the
20   parties may incorporate their agreement in the stipulated protective order submitted
21   to the court.
22   12.     MISCELLANEOUS
23           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
24   person to seek its modification by the Court in the future.
25           12.2 Right to Assert Other Objections. By stipulating to the entry of this
26   Protective Order, no Party waives any right it otherwise would have to object to
27   disclosing or producing any information or item on any ground not addressed in this
28
                                                14
     108944303_2
1    Stipulated Protective Order. Similarly, no Party waives any right to object on any
2    ground to use in evidence of any of the material covered by this Protective Order.
3            12.3 Filing Protected Material. A Party that seeks to file under seal any
4    Protected Material must comply with Local Civil Rule 79-5. Protected Material may
5    only be filed under seal pursuant to a court order authorizing the sealing of the
6    specific Protected Material at issue. If a Party’s request to file Protected Material
7    under seal is denied by the court, then the Receiving Party may file the information
8    in the public record unless otherwise instructed by the court.
9    13.     FINAL DISPOSITION
10           After the final disposition of this Action, as defined in paragraph 4, within
11   60 days of a written request by the Designating Party, each Receiving Party must
12   return all Protected Material to the Producing Party or destroy such material.
13   As used in this subdivision, “all Protected Material” includes all copies, abstracts,
14   compilations, summaries, and any other format reproducing or capturing any of the
15   Protected Material. Whether the Protected Material is returned or destroyed, the
16   Receiving Party must submit a written certification to the Producing Party (and, if
17   not the same person or entity, to the Designating Party) by the 60 day deadline that
18   (1) identifies (by category, where appropriate) all the Protected Material that was
19   returned or destroyed and (2) affirms that the Receiving Party has not retained any
20   copies, abstracts, compilations, summaries or any other format reproducing or
21   capturing any of the Protected Material. Notwithstanding this provision, Counsel are
22   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
23   and hearing transcripts, legal memoranda, correspondence, deposition and trial
24   exhibits, expert reports, attorney work product, and consultant and expert work
25   product, even if such materials contain Protected Material. Any such archival copies
26   that contain or constitute Protected Material remain subject to this Protective Order
27   as set forth in Section 4 (DURATION).
28
                                               15
     108944303_2
1            14.   VIOLATION
2    Any violation of this Order may be punished by appropriate measures including,
3    without limitation, contempt proceedings and/or monetary sanctions.
4
5    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
6
7    DATED: August 16, 2019
8
      /s/Drew Wilson
9    Attorneys for Plaintiffs/Counterclaim Defendant
10
11
12   DATED: August 16, 2019
13
     /s/Michelle Dunn
14   Attorneys for Defendant/Counterclaim Plaintiff
15
16
     Pursuant to L.R. 5-4.3.4(2)(i) all
17
     other signatories listed, and on
18
     whose behalf the filing is
19
20   /
21   /
22
     /
23
24   /
25   /
26
     /
27
28
                                             16
     108944303_2
1    submitted, concur in the filing’s
2    content and have authorized the
3    filing.
4
5    /s/ Drew Wilson
6
7
8
9
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
10
     DATED: August 19, 2019
11
12
     _____________________________________
13   Hon. Paul L. Abrams
     United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         17
     108944303_2
1                                          EXHIBIT A
2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3    I,    _____________________________             [print   or   type   full   name],    of
4    ___________________________________________________________________
5    _ [print or type full address], declare under penalty of perjury that I have read in its
6    entirety and understand the Stipulated Protective Order that was issued by the
7    United States District Court for the Central District of California on _________
8    [date] in the case of Gehr Industries, Inc. v. Century Products, Inc.; Case No. 2:19-
9    cv-04930 CJC (PLAx).
10           I agree to comply with and to be bound by all the terms of this Stipulated
11   Protective Order and I understand and acknowledge that failure to so comply could
12   expose me to sanctions and punishment in the nature of contempt. I solemnly
13   promise that I will not disclose in any manner any information or item that is subject
14   to this Stipulated Protective Order to any person or entity except in strict compliance
15   with the provisions of this Order.
16           I further agree to submit to the jurisdiction of the United States District Court
17   for the Central District of California for enforcing the terms of this Stipulated
18   Protective Order, even if such enforcement proceedings occur after termination of
19   this action. I hereby appoint __________________________ [print or type full
20   name] of ___________________________________ [print or type full address and
21   telephone number] as my California agent for service of process in connection with
22   this action or any proceedings related to enforcement of this Stipulated Protective
23   Order.
24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27   Signature: __________________________________
28
                                                18
     108944303_2
